Citation Nr: 0629321	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1973 RO administrative determination denying Dependency 
and Indemnity Compensation (DIC) to the appellant.


REPRESENTATION

Appellant represented by: Jill W. Mitchell, Attorney at Law


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the appellant's CUE claim relating to an April 1973 RO 
decision that had rejected her claim for DIC benefits.  The 
RO issued a notice of the decision in November 2002, and the 
appellant timely filed a Notice of Disagreement (NOD) in 
January 2003.  Subsequently, in February 2003 the RO provided 
a Statement of the Case (SOC), and thereafter, in May 2003, 
the appellant timely filed a substantive appeal.

The appellant did not request a hearing on this matter, and 
on appeal, in March 2004, the Board determined that the April 
1973 RO Administrative Decision denying the appellant's 
eligibility for DIC benefits was not clearly and unmistakably 
erroneous.  Thereafter, the appellant timely filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court), which vacated and remanded the case to the Board in 
March 2006, directing the Board to provide adequate reasons 
and bases for its denial of the appellant's CUE claim 
relating to DIC benefits from 1972 to 1992.  

In an August 2006 correspondence, the appellant, through her 
attorney, waived her right to have the RO consider and decide 
the instant issue, and therefore, the Board may proceed with 
its review of the appeal.  


FINDINGS OF FACT

1.	An April 1973 administrative decision of the RO denied the 
appellant claim of entitlement to DIC on the basis that 
she was not eligible for such benefit as she was not 
recognized as the legal widow of the deceased veteran.  
The appellant did not appeal that determination.

2.	While the RO made a factual determination that was 
unsupported by the evidence of record, the April 1973 RO 
decision that the appellant could not be recognized as the 
legal widow of the veteran on the basis that she was at 
fault in the continuation of the separation between her 
and the veteran was not undebatably erroneous.


CONCLUSION OF LAW

The April 1973 administrative decision of the RO, which 
denied the appellant entitlement to DIC on the basis that she 
was not recognized as the legal widow of the deceased 
veteran, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.52, 
3.53 (1973); 38 C.F.R. §§ 3.104, 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of clear and unmistakable error (CUE) and has further 
determined that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay 
v. Principi, 15 Vet. App. 165, 174, 178 (2001) (en banc).  As 
such, an allegation of CUE does not represent a claim but 
rather qualifies as a collateral attack on a final decision.  
The Board therefore determines that the provisions of the 
VCAA, and its implementing regulations, do not apply to the 
adjudication of the issue on appeal of CUE in the April 1973 
decision.


II. Law and Regulations
a. CUE
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error (CUE), as described in 38 C.F.R. § 3.105.  
38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will 
be accepted as correct unless CUE can be shown.  38 C.F.R. § 
3.105(a).  

The Board observes the following criteria to determine 
whether CUE occurred in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) 
(setting forth CUE requirements).  

CUE is a very specific and rare kind of error.  It is the 
kind of factual or legal error that, when called to the 
attention of later reviewers, compels the conclusion with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 
Vet. App. at 68-69 (noting that "the error must have 
'manifestly changed the outcome' of the prior decision"); 
Russell, 3 Vet. App. at 313 (CUE errors are those "that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made").  If an appellant wishes to 
reasonably raise CUE she must advance with some degree of 
specificity the nature of the alleged error, and, unless it 
qualifies as the kind of error that, if true, would 
constitute CUE on its face, she must offer persuasive reasons 
as to why the result would have been manifestly different but 
for the alleged error.  Final decisions enjoy a presumption 
of validity, and where an appellant collaterally attacks such 
decisions, as in the case of a CUE claim, this presumption is 
even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language used in Russell).

b. Applicable 1973 DIC Regulations
As of the date of the RO's decision in 1973, a woman who 
sought to receive DIC benefits upon her veteran-husband's 
death must have satisfied certain regulatory requirements.  
See 38 C.F.R. §§ 3.50, 3.53 (1973).  Specifically, she must 
have qualified as a "widow," as defined by 38 C.F.R. § 
3.50(b) (1973).  A "widow," for the purposes of 
establishing entitlement to DIC benefits, was "a person[] 
whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the lawful wife of the veteran at the time 
of death and (1) Who lived with him continuously from the 
date of marriage to the date of his death except where there 
was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the wife and 
(2) Who has not remarried . . . and not living with another 
man and holding herself out openly to the public as the wife 
of such other man."  38 C.F.R. § 3.50(b) (1973).

The requirement of "continuous cohabitation" embodied in 38 
C.F.R. § 3.50(b)(1) was further explained in 38 C.F.R. § 
3.53, which provided that such a standard "will be 
considered as having been met when the evidence shows there 
was no separation due to the fault of the widow."  38 C.F.R. 
§ 3.53(a) (1973).  In addition, § 3.53(a) emphasized that 
"[t]emporary separations which ordinarily occur, including 
those cased for the time being through the fault of either 
party, will not break the continuity of the cohabitation."  
38 C.F.R. § 3.53(a) (1973).  Moreover, according to 38 C.F.R. 
§ 3.53(b), "[t]he statement of the widow as to the reason 
for the separation will be accepted in the absence of 
contradictory information," and "[i]f the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the widow to desert her husband, the 
continuity of the cohabitation will not be considered as 
having been broken."  38 C.F.R. § 3.53(b) (1973).  

III. Analysis
The Board determines that there was no clear and unmistakable 
error in the April 1973 RO Administrative Decision denying 
DIC benefits to the appellant, as there was some evidence of 
record at that time that indicated that the August 1972 
separation of the appellant and veteran occurred, in part, by 
some fault of the appellant.  See 38 C.F.R. §§ 3.50(b)(1), 
3.53(a).    




a. Factual Background
The veteran and the appellant married in November 1969.  The 
veteran died in September 1972 as the victim of a homicide.  
The appellant has not remarried.

September 1972 Supplementary Police Report
In this police report, the reporting officer described his 
conversation and interaction with the appellant on the day 
following the veteran's death.  He indicated that the 
appellant arrived at the police station with her father, 
brother-in-law and her boyfriend, R.P.  The officer conveyed 
that the appellant had stated that R.P. "was her sweetheart 
and she had been going with him for 2 years and that the 4 
month old baby she had was [R.P.'s] child."  The officer 
further recounted that the appellant "stated that they had 
been separated about 3 months and the last time she saw [the 
veteran] was about a week ago . . . ."  This report 
contained no indication of the reason for the marital 
separation or whether the appellant and R.P. had cohabitated 
together.  The other records from this time period likewise 
did not contain any such information. 

October 1972 Application for DIC Benefits
In October 1972, the appellant filed a claim for DIC benefits 
with VA.  Under the Information Pertaining to Marriage 
section of this application, the appellant marked a negative 
response to the question of whether she had lived 
continuously with the veteran from the date of marriage to 
the date of death.  She indicated that "[d]uring the month 
of August 1972 the vet[eran] couldn't get along and he moved 
out" to live with the man later indicted for his death.  The 
appellant also conveyed that she and the veteran had one 
child during their marriage.  She provided no further 
explanation for their then-recent separation.   

April 1973 RO Administrative Decision
In its April 1973 Administrative Decision, the RO addressed 
the issue of the veteran's and appellant's continuous 
cohabitation for the purposes of determining whether the 
appellant would be entitled to DIC benefits.  Specifically, 
the RO conveyed much of the information contained in the 
October 1972 Application for DIC benefits and September 1972 
Supplementary Police Report, to include that the veteran and 
the appellant had not continuously lived together due to 
separation during the month of August 1972 and that the 
appellant arrived at the police station with R.P., who she 
indicated was her boyfriend and father of her child.  

In the discussion portion of the Administrative Decision, the 
RO outlined the relevant regulation, VA Regulation 1053,  
which provided that a requirement of continuous cohabitation 
from the date of marriage to the date of the veteran's death 
will be considered to have been met when the evidence showed 
that there was no separation due to the fault of the widow.  
The RO further asserted that regardless of the reason for the 
initial separation, the appellant would not be without fault 
(i.e., that she would be with fault) during any period which 
she cohabitated with another man.  

In conclusion, the RO determined that the appellant could not 
be recognized as the legal widow of the veteran "as evidence 
shows that she is at fault in the continuation of the 
separation between her and the veteran, and that she 
admittedly has cohabitated with another man during her 
separation from the veteran."    

The RO apprised the appellant of its decision in an April 
1973 correspondence wherein it stated that it had denied DIC 
benefits "because evidence shows that you were at fault in 
the continuation of the separation between you and the 
veteran."  The appellant did not appeal this decision, and 
the next correspondence from the appellant relating to 
spousal DIC benefits was received by the RO in June 1988.  

b. Discussion
At the outset, the Board comments that the April 1973 RO 
decision qualifies as a "final" prior decision, as the 
appellant received proper notice of the decision, but did not 
timely file a substantive appeal of that determination.  See 
38 C.F.R. §§ 3.104(a), 3.105.

Turning to the merits of the appeal, the Board determines 
that the RO predicated its April 1973 decision on the basis 
of a factual error unsupported by the evidence of record at 
that time.   However, as explained below, the Board is unable 
to conclude that, but for that error, the result would have 
manifestly changed.  The Board notes that the appellant 
admittedly did not continuously cohabitate with the veteran 
from the date of marriage to the date of his death, as 
reflected in her October 1972 Application for DIC Benefits.  
The Board also finds that the appellant had not remarried as 
of the time of the April 1973 decision.  

The only relevant evidence of record at the time of the RO's 
April 1973 Administrative Decision consisted of the September 
1972 Supplementary Police Report and the October 1972 
Application for DIC Benefits, and neither of these documents 
indicated that the appellant had cohabitated with another 
man.  In her October 1972 Application for DIC Benefits, the 
appellant merely stated that "the vet[eran] couldn't get 
along and he moved out" when explaining the nature of their 
then-recent separation.  Although the Board recognizes that 
the appellant, according to the September 1972 Supplementary 
Police Report, admitted to having a boyfriend at the time of 
the veteran's death, she never admitted to having lived with 
him or holding herself out openly to the public as the wife 
of the boyfriend.  Indeed, as noted in the Supplementary 
Police Report, the appellant confined her relationship with 
R.P. to that of boyfriend or sweetheart, not as husband.  
While it would be facile to speculate, as did the RO, that 
the August 1972 marital separation occurred because of the 
appellant's admitted relationship with R.P. or that the 
appellant and R.P. lived together, such speculation, in the 
absence of supporting evidence of record, is impermissible 
and may not form the basis of a VA decision.  See Roper v. 
Nicholson, 19 Vet. App. 173, 184 (2006) (holding that the 
Board erred "by merely speculating [in its statement of 
reasons and bases], without support in the record . . . ."); 
Vanerson v. West, 12 Vet. App. 254, 262 (1999) (vacating and 
remanding Board decision that made a determination with "no 
basis in the record"); Russell, 3 Vet. App. at 322; 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  

In view of the foregoing, the Board finds that the RO (and 
vacated Board decision) erred in finding that the appellant 
lived with another man during the period of time in question.  
The question remains, however, whether such error rises to 
the level of clear and unmistakable error or error that, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  Richardson, 20 Vet. App. at 68-69; 
Russell, 3 Vet. App. at 313.

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the Court 
outlined the two-part test to determine whether a surviving 
spouse will be deemed to have continually cohabitated with 
the veteran when a separation has occurred: "The spouse must 
not only be free of fault at the time of separation, but it 
must be found that the separation 'was due to the misconduct 
of, or procured by, the veteran."  Id.   In addition, the 
Court determined that the "without fault" language of the 
applicable regulations was not a continuing one.  That is, 
"under this language, fault or absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation," although, in some cases, "[c]ertain conduct 
subsequent to the time of separation may be relevant . . . 
."  Id.    

The evidence shows that the appellant, by her own admission, 
at the time of the veteran's death and separation had engaged 
in an ongoing relationship with another man for approximately 
2 years and had a child from this relationship (i.e., a child 
not fathered by the veteran).  While this set of 
circumstances may or may not have resulted in the veteran's 
inability to "get along" with the marriage, in the Board's 
judgment, it is conduct exemplifying some intent on the 
appellant's part to abandon the marital relationship.  The 
Board cannot conclude, therefore, that it is undebatable that 
the appellant was without fault at the time of separation or 
that the veteran's leaving the relationship under such 
circumstances was misconduct.  Accordingly, under the 
principles enunciated in Gregory, the appeal must fail.  

The RO did not commit CUE when it concluded that the 
appellant was ineligible for DIC benefits.  


ORDER

The April 1973 RO Administrative Decision was not clearly and 
unmistakably erroneous.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


